Citation Nr: 0510402	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-16 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for left lower extremity disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to September 
1943.

This appeal arose from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the veteran's December 1997 claim of 
entitlement to left lower extremity disability (claimed as 
numbness and pain in the left lower leg, left ankle 
instability, and left foot drop) under the provisions of 
38 U.S.C. § 1151.  

In June 2004, the Board referred the case to an Independent 
Medical Expert (IME) for an opinion.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2004). The IME opinion, 
dated in November 2004, has been added to the veteran's VA 
claims folder.  The veteran and his representative were 
provided with copies of the IME opinion and were accorded the 
opportunity to respond.  The veteran responded via a letter 
dated March 9, 2005 in which he indicated that he had no 
further evidence to submit.  The veteran's accredited 
representative submitted a brief in response to the IME 
opinion dated March 16, 2005.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that 
the veteran has additional disability of the left lower 
extremity, to include numbness and pain in the left lower 
leg, left ankle instability, and left foot drop, caused by 
July 1990 surgery at a VA medical facility.

2. The competent medical evidence of record does not indicate 
that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA; or an event not reasonably foreseeable in 
connection with the July 1990 surgery.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C. § 1151 
for left lower extremity disability have not been met.  38 
U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks benefits under the provisions of 38 U.S.C. 
§ 1151 for left lower leg disability, which he contends is 
the result of a surgical procedure which was performed at a 
VA medical facility in July 1990.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO specifically indicated in a 
March 2002 supplemental statement of the case that "In this 
case, it was determined that  
all the available medical information was of record, and [the 
veteran's] claim was rated based on the evidence available."  
No specific VCAA letter was sent to the veteran by the RO, 
although the March 2002 SSOC itself contained extensive 
reference to the requirements of the VCAA.

The Board has carefully considered the matter of whether a 
VCAA letter must be sent to the veteran at this juncture, 
fully seven years after he filed his claim, after he has 
received numerous communications from VA and has communicated 
with VA on numerous occasions.  The Board has concluded that 
no VCAA letter is required.  
Over the lengthy course of this appeal the veteran has been 
notified of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  Extensive medical evidence has been obtained and 
associated with the veteran's claims folder.  The veteran, 
through his representative and his daughter, has indicated 
that he fully understands what is required of him.  He has 
submitted medical opinion evidence in support of his claim, 
and he has not indicated that there is any additional 
relevant evidence pertinent to his claim.  The Board is also 
cognizant of the veteran's advancing age. 

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA 
does not apply where there is extensive factual development 
in case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

In particular, as explained in some detail below, the outcome 
of this case in essence hinges upon the veteran's physical 
condition prior to the July 1990 surgery.  Medical evidence 
documenting this condition has been obtained, and there is 
absolutely no indication that any other such evidence exists.  
The veteran is fully aware of this, and indeed, his most 
recent letter in March 2005 in response to an IME opinion 
presented his own contentions as to his physical condition 
during that period.   

Moreover, the March 2002 SSOC was specifically intended to 
address the requirements of the VCAA.  The SSOC informed the 
veteran that VA would obtain records in the custody of 
Federal departments and agencies and that VA would assist the 
veteran in obtaining records not in the custody of a Federal; 
department or agency.  The SSOC explained to the veteran that 
it was his responsibility to cooperate with VA and to support 
his claim with appropriate evidence, and that if he wished 
for the RO to request private records on his behalf he must 
give enough information about them so that they could be 
requested from the person or agency who has them.  The March 
2002 SSOC specifically informed the veteran: "If there is 
other medical evidence you would like us to consider, please 
notify us and we will make a reasonable effort to obtain 
it."  The Board believes that this substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, as 
discussed above, the Board does not believe that a VCAA 
letter is required in this case.  In any event, the veteran's 
claim was initially adjudicated by the RO in June 1998, prior 
to the enactment of the VCAA in November 2000.  Furnishing 
him with VCAA notice prior to this initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  Subsequent to furnishing the veteran with 
VCAA notice in March 2002, and offering him the opportunity 
to identify other medical evidence in support of his claim, 
the RO readjudicated the claim in a June 2002 SSOC.  Thus, 
any Pelegrini notice deficiency has been rectified.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's VA treatment 
records and referred this case for a medical opinion.  The 
Board obtained an IME opinion.  The veteran has provided 
private medical records, which will be referred to below.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board observes in passing that the veteran's service 
medical records are missing and are presumed to be lost in a 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.  However, those records would have 
absolutely no bearing on this claim under 38 U.S.C. § 1151, 
which hinges on what occurred in 1989-90, decades after the 
veteran left military service.  

The veteran and his daughter, in a March 9, 2005 letter to 
the Board, claim that certain records which do not support 
his claim (specifically medical reports from November 1989 
and January 1990 which show that he had foot drop at that 
time, contrary to his contentions) were "mysteriously 
missing from all the medical reports that were sent to us 
from the Hot Springs VA.  Somehow they have conveniently 
reappeared . . ."

Although the Board cannot vouch for what records the Hot 
Springs VAMC sent to the veteran, a review of the file shows 
that the November 1989 and January 1990 reports which refer 
to foot drop repose under several inches of other documents, 
near the bottom of the veteran's VA claims folder.  Moreover, 
in June 2002, the veteran requested the RO to send him 
"copies of all the medical records that were used to make 
the rating decision on the 6/20/02 Supplemental Statement of 
the Case."  The request was annotated "Done 7-19-02".   It 
therefore appears that the veteran was furnished copies of 
the records in question.  The veteran has otherwise received 
ample notice of the existence of the medical records; indeed, 
these were first mentioned in the June 1998 rating decision 
which initially denied the claim.   
The veteran has had the opportunity to comment on these 
reports, and he has in fact done so.  In short, the Board 
finds no prejudice to the veteran with respect to the medical 
reports in question.
  
The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C. § 1151 underwent a significant revision effective 
October 1, 1997.  The veteran's request for § 1151 benefits 
was filed in December 1997; thus, this claim must be decided 
under the current version of 38 U.S.C.   § 1151.

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical 
or surgical treatment, or examination furnished the 
veteran under 
any law administered by the Secretary, either by a 
Department 
employee or in a Department facility as defined in 
section 
1701(3)(A) of this title, and the proximate cause of the 
disability 
or death was- (A) carelessness, negligence, lack of 
proper skill, 
error in judgment, or similar instance of fault on the 
part of the 
Department in furnishing the hospital care, medical or 
surgical 
treatment, or examination; or (B) an event not 
reasonably foreseeable.

Factual background

VA medical records in August 1989 document a history of low 
back pain for upward of 20 years.  The veteran's complaints 
included "the left leg is weaker than the right leg and he 
frequently turns his ankle ... the left leg has numbness."  CT 
scans revealed degenerative disc disease at several levels of 
the veteran's lumbar spine.

Of record is a November 1989 neurological consultation done 
by J.D.S., M.D., evidently done on a fee basis on referral 
from VA.  The veteran complained of weakness in his left 
lower extremity, and he reported sometimes twisting his left 
ankle.  On examination, a "foot drop on the left graded at 
about 3-" was identified., along with lower extremity 
weakness and decreased pinprick up to about the mid thigh.  A 
neurological progress note dated January 19, 1990 signed by 
J.D.S., M.D. included the following: "The patient has 
symptomatic lumbosacral stenosis with foot drop . . . ." 

A lumbar laminectomy was performed at the VA medical facility 
in Hot Springs, South Dakota in July 1990 with "a rather 
uneventful postoperative course."  An August 1990 post-
surgical note indicates that the veteran "still has a 
noticeable weakness in the left leg."  An April 1991 note 
stated 'Doing quite well, except for the leg weakness."  
Later in April 1991, he was fitted for a left ankle brace due 
to the ankle twisting due to weakness.  Paresthesias in the 
left lower extremity were reported in June 1993.  Subsequent 
medical reports continue to document left leg weakness, as 
well as continuing problems with the lumbar spine.  The 
veteran underwent another laminectomy at the VAMC in Iowa 
City, Iowa in December 1993. 
  
In December, 1997 the veteran filed a claim under 38 U.S.C. 
§ 1151.  That claim was denied, and this appeal followed.

Of record is a July 1999 report from Scottsbluff Orthopedic 
Associates, P.C.  The veteran complained of numbness, 
weakness and pain in his left leg, which he stated "goes 
back to 1990 when he had surgery in Hot Springs."  The 
veteran and his daughter then asked for the physician's 
opinion as to the cause of the veteran's current left lower 
extremity problems.  He wrote:

. . . that is very difficult for me to answer.  By 
his history 
this certainly seems  to have occurred shortly 
after his 
original surgery and would make one wonder if there 
was some complication that we're not aware of.

Also of record is an August 2000 report of J.A., D.O.  Dr. 
J.A. noted that the veteran's medical history included 
weakness in the left leg in 1989.  Dr. J.A. further stated 
"According to the patient, after the surgery he had 
significant inability to move his foot."  With respect to 
the etiology of the veteran's left lower extremity problems, 
Dr. J.A. stated:

These questions are difficult to assess at this time 
with this 
being a ten-year lapse and me having minimal records.  
Subjectively, the patient does complain of a foot drop 
after the surgery had been performed.

Dr. J.A. provided another report in May 2002.  He again 
expressed unhappiness that he did not have complete records, 
including records pertaining to the veteran's condition 
before the July 1990 surgery:  "The trouble I have . . . is 
that with the patient's history he now has documented foot 
drop and their notes do not demonstrate that he had this 
before or after."   Dr. J.A. went on to write:

If there were records providing that the patient had 
good strength
 . . . prior to his surgery, then one could assume that 
there might 
have been some stretch injury to possibly the 
lumbosacral 
plexus/sciatic nerve during the surgery.  That would 
then result in  
weakness in the nerve distributions below the level that 
they 
intervened with at L2-L4.   

In an opinion dated in February 2001, K.M., M.D. concluded 
that "the veteran did not suffer additional disability or 
aggravation of his spinal condition with leg involvement as a 
result of the surgery on 7-25-90 and 12-15-93."  In support 
of her conclusion, Dr. K.M. noted the veteran's pre- July 
1990 history of left lower extremity weakness, including the 
references to foot drop by Dr. J.D.S. in November 1989 and 
January 1990.  

As was noted in the Introduction, in June 2004 the Board 
requested an IME opinion.  
The IME was asked to respond to two questions.  First, did 
the veteran have additional disability as a result of the 
July 1990 surgery?  Second, if such additional disability 
exists, was it the result of careless, negligence, lack of 
skill or the like?

The IME, T.L.R., M.D., responded in November 2004 with a four 
page opinion, which included a detailed review of the 
veteran's medical history.  In essence, the IME concluded 
that there was no additional disability due to the July 1990 
VA surgery; and no careless, negligence, lack of proper skill 
error in judgment, or similar instance of fault on the part 
of VA.  The IME specifically referenced the documented 
history of left lower extremity weakness and foot drop, and 
the veteran's uncomplicated post-surgical progress.  The IME 
agreed with the opinion of Dr. K.M. and disagreed with that 
of Dr. J.A., noting that it was obvious that Dr. J.A. did not 
have access to the reports of Dr. J.D.S. which specifically 
referenced foot drop before the July 1990 surgery.

In response, the veteran denied having foot drop before the 
July 1990 surgery and claimed to have "a drastic change in 
the strength" in his left leg after the surgery. 
He claimed to have been the victim of "discrimination"; 
claimed that certain records were missing from the file; and 
stated that the VA surgeon was incompetent.

Analysis

As has been explained in the law and regulations section 
above, the success of the veteran's claim hinges on two 
factors:  (1) whether there was any additional disability 
resulting from the July 1990 surgery; and (2) if so, whether 
such disability is the result of carelessness, negligence and 
the like or an event not reasonable foreseeable as required 
by 38 U.S.C. § 1151.

With respect to additional disability, there is ample 
evidence of various left lower extremity problems prior to 
the July 1990 VA surgery.  Indeed, the July 1990 surgery was 
an attempt to correct the low back disorder which led to 
these problems.  The veteran does not deny that such problems 
existed before the surgery; he contends that they worsened 
after, and due to, the surgery.

In essence, the veteran's claim with respect to additional 
disability rests upon his denial of foot drop prior to his 
surgery.  However, the November 1989 and January 1990 records 
of Dr. J.D.S. clearly document foot drop.  The November 1989 
report even characterized the foot drop as "3-".     

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Evidence in the veteran's 
favor on this point consists exclusively on his own statement 
that he did not have left foot drop prior to July 1990.  
Evidence against consists of specific, objective medical 
reports that he in fact did have left foot drop, along with 
other significant radicular symptomatology which in fact 
prompted the July 1990 surgery.  Under such circumstances, 
the Board places greater weight of probative value on the 
contemporaneous medical evidence that it does on the 
veteran's recollections.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]. 

The Board is aware that Dr. J.A. suggested, based on the 
veteran's statements, that there may have been some sort of 
misadventure during the July 1990 surgery
which caused the foot drop reported by the veteran.  However, 
as noted by the IME, Dr. J.A. clearly did not have access to 
the November 1989 and January 1990 reports showing left foot 
drop.  Thus, Dr. J.A. conclusion is based on an erroneous 
factual premise and cannot be considered competent evidence 
to support the veteran's claim.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]. The 
Board places greater weight of probative value on the 
November 1989 and January 1990 reports of Dr. J.D.S., as well 
as the IME's comments. 

With respect to other claimed additional left lower extremity 
disabilities, to include numbness, pain and left ankle 
weakness, these were also demonstrated before the July 1990 
surgery.  Indeed, the veteran reported in item 17 (Present 
Complaints) of a December 1989 VA Form 21-2545 [Report of 
Medical Examination for Disability Evaluation] "pain, 
numbness in left leg and then leg goes out beneath me."  The 
medical records from late 1989 and early 1990, including the 
August 1989 report that the veteran repeatedly turned his 
ankle, the November 1989 neurology consultation report of Dr. 
J.D.S. and various diagnostic studies, all amply demonstrate 
significant lumbar spine pathology with radiculopathy into 
the left lower extremity, with symptoms including numbness, 
pain, and left ankle weakness.  Such symptoms were in fact 
the reason for the July 1990 surgery.  

In addition to the matter of the veteran's pre-surgery lower 
extremity problems, there is the matter of what occurred, or 
did not occur, immediately post surgery.  Here again, the 
contemporaneous medical evidence and the veteran's own 
accounts differ dramatically.  Although as reported in the 
factual background section above the veteran still complained 
of left leg weakness, he was reportedly doing "fairly well" 
after the surgery, and there is no indication in the medical 
reports of any unusual difficulties.   On the other hand, the 
veteran's March 2005 letter refers to "a drastic change in 
the strength of his left leg".  The veteran also reports 
interpersonal conflicts with the VA surgeon and complaints to 
VA hospital administration, none of which is reflected in the 
contemporaneous medical evidence.  The veteran through his 
daughter vaguely refers to "discrimination", evidently on 
the part of the VA surgeon, although any possible reason for 
this is not stated.

In short, once again the Board places greater weight on the 
objective evidence, which does not show any increase in 
disability immediately following surgery, than it does on the 
veteran's recollections.  See Madden and Curry, both supra.     

The Board wishes to make it clear at this juncture that it 
has no reason to doubt that the veteran continued to have 
left leg weakness and other problems after the July 1990 
surgery.  The medical records leave no doubt that such is the 
case.  However, compensation may not be granted due to lack 
of a cure.  Rather, as discussed above, additional disability 
must be demonstrated.  For reasons expressed above, the Board 
concludes that additional disability, including numbness and 
pain in the left lower leg, left ankle instability, and left 
foot drop, did not occur after the July 1990 surgery.  The 
veteran's claim fails on that basis. 

In the absence of additional disability, the matter of 
carelessness, negligence and the like or an event not 
reasonable foreseeable becomes moot.  The Board observes, 
however, that the IME specifically opined that "the 
disability currently experienced by the patient was not 
caused by any medical or surgical treatment that he received 
by or through Veterans Administration Hospital care nor was 
there a proximate cause due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Veterans Administration or an event 
not reasonably foreseeable."  

The only evidence to the contrary is the March 2005 statement 
of the veteran and his daughter that the VA surgeon was 
"incompetent".  However, it is now well-established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the veteran's opinion as to 
the surgeon's skill is entitled to no weight of probative 
value.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for left lower extremity disability is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


